                                           Case 3:12-cr-00066-SI Document 110 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 12-cr-00066-SI-1
                                   8                     Plaintiff,
                                                                                              ORDER DENYING DEFENDANT'S
                                   9              v.                                          REQUEST TO AMEND JUDGMENT
                                  10     TODD TONNOCHY,                                       Re: Dkt. No. 108
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 16, 2021, defendant Todd Tonnochy filed a Request to Amend Judgment. Dkt. No.

                                  14   108. On July 26, 2021, the government filed an opposition. Dkt. No. 109. For the reasons set forth

                                  15   below, the Court DENIES defendant’s Request to Amend Judgment.

                                  16

                                  17                                             BACKGROUND

                                  18          On June 22, 2021, defendant pled to five charged violations of supervised release: (1) failing

                                  19   to reside at approved residence, (2) failing to participate in drug treatment, (3) failing to participate

                                  20   in mental health treatment, (4) committing a new law violation, and (5) traveling out of district

                                  21   without permission. Dkt. Nos. 95; 107 at 1. On July 6, 2021, the Court sentenced defendant to “22

                                  22   months custody to commence upon imposition of sentence; the sentence is to run concurrent to the

                                  23   state sentence imposed in the state of Nevada.” Dkt. No. 107 at 2.

                                  24          On July 16, 2021, defendant filed a Request to Amend Judgment. Dkt. No. 108. On July

                                  25   26, 2021, the government filed an opposition. Dkt. No. 109.

                                  26
                                  27                                           LEGAL STANDARD

                                  28          Generally, the Court “may not modify a term of imprisonment once it has been imposed
                                           Case 3:12-cr-00066-SI Document 110 Filed 09/07/21 Page 2 of 2




                                   1   except . . . . to the extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules

                                   2   of Criminal Procedure. 18 U.S.C. § 3582. Under Federal Rule of Criminal Procedure 35, “[w]ithin

                                   3   14 days after sentencing, the court may correct a sentence that resulted from arithmetical, technical,

                                   4   or other clear error.” FED. R. CRIM. P. 35(a).

                                   5

                                   6                                               DISCUSSION

                                   7          Defendant argues the Court intended to sentence defendant to a total term of seven months

                                   8   custody, crediting defendant’s time in state custody, and requests the Court amend judgment

                                   9   pursuant to Federal Rule of Criminal Procedure 35(a). The government opposes defendant’s request

                                  10   and argues the Court intended to sentence defendant to 22 months custody.1 Dkt. No. 109 at 1-2.

                                  11          The Court finds amendment under Federal Rule of Criminal Procedure 35(a) is not

                                  12   warranted. The Court did not intend to sentence defendant to seven months custody. The Court
Northern District of California
 United States District Court




                                  13   intended to sentence defendant to “22 months of custody to commence upon imposition of sentence;

                                  14   the sentence is to run concurrent to the state sentence imposed in the state of Nevada.” Dkt. No.

                                  15   107 at 2. At the time of this Court’s federal sentencing, the Nevada sentence had not yet been

                                  16   completed and the Court intended its 22 month sentence to be concurrent with the expiration of the

                                  17   balance of the Nevada sentence.

                                  18          Accordingly, the Court DENIES defendant’s Request to Amend Judgment.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 7, 2021

                                  22                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28          1
                                                  The parties do not dispute the timeliness of defendant’s request.
                                                                                           2
